Per curiam.
William G. Logan is a Georgia lawyer who on March 7, 1984 was adjudicated guilty of felonies in the 11th Judicial Circuit, Dade County, Florida. The felonies involve grand theft first degree, grand larceny, and grand theft second degree; said felonies being crimes involving moral turpitude and being in violation of Standard 66 of Bar Rule 4-102. He has petitioned the State Disciplinary Board to accept his voluntary surrender of his license to practice law in the State of Georgia.
The State Disciplinary Board accepted the petition with the express stipulation that Logan may be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of his petition for reinstatement. Upon review of the record, the report of the State Disciplinary Board is adopted, and it is ordered that William G. Logan’s license to practice law be surrendered. Since the voluntary surrender of a license to practice law is the equivalent of disbarment, William G. Logan shall not be readmitted to the State Bar of Georgia unless he complies with all of the reinstatement rules of the State Bar of Georgia which may be in effect at the time of his petition for reinstatement, if such petition is filed.

Petition for voluntary surrender of license to practice law granted.


All the Justices concur.